Citation Nr: 9905994	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  95-09 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in White River Junction, Vermont


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on June 3, 1994, as a result of 
treatment by a private physician.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from April 
1942 to November 1945.

In December 1994, the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC) in White River 
Junction, Vermont, determined the veteran was not entitled to 
payment or reimbursement of unauthorized medical expenses 
that he incurred on June 3, 1994, as a result of treatment by 
a private physician.  The veteran appealed the decision to 
the Board of Veterans' Appeals (Board).  In May 1995, he 
testified at a hearing in support of his claim before 
personnel at the M&ROC.  

The Board remanded the case in October 1998 because the 
veteran had indicated that he also wanted to testify at a 
hearing at the M&ROC before a Member of the Board (i.e., at a 
Travel Board hearing).  See 38 C.F.R. §§ 20.700, 20.703, 
20.704 (1998).  In a December 1998 statement that he wanted a 
video-conference hearing, waiving his right to an in-person 
hearing.  Although notified of the time and place of the 
hearing at his address of record, the veteran failed to 
report.  


FINDING OF FACT

The veteran, who has no service-connected disabilities, 
incurred unauthorized medical expenses on June 3, 1994, while 
receiving treatment for cataracts froma private physician.




CONCLUSION OF LAW

The criteria for payment or reimbursement of the unauthorized 
medical expenses incurred on June 3, 1994, as a result of 
treatment by a private physician, have not been met.  38 
U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

On June 3, 1994, the veteran received treatment for cataracts 
from a private physician.  The veteran contends that VA 
should pay those expenses because the treatment was for a 
valid medical emergency, as evidenced by the need for 
corrective surgery, and because a VA facility was not 
feasibly available to provide this service since he would 
have had to wait another year to have the procedure performed 
by VA.  The veteran appeared at a hearing before the VA M&RO 
in May 1995 and testified as to the circumstances surrounding 
the surgery.

In order to be entitled to payment or reimbursement of 
unauthorized medical expenses incurred at a private hospital, 
all of the following must be shown:

(a) The treatment rendered was either:

(1) for an adjudicated service-
connected disability, or

(2) for a nonservice-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

(3) for any disability of a veteran 
who has a total disability, 
permanent in nature, resulting from 
a service-connected disability; and

(b) That a medical emergency existed of 
such nature that delay would have been 
hazardous to life or health; and

(c) That no VA or other Federal 
facilities were feasibly available and an 
attempt to use them beforehand or obtain 
prior VA authorization for the services 
required would not have been reasonable, 
sound, wise, or practicable, or treatment 
had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (formerly 
§ 17.80).

Despite his contentions to the contrary, the veteran does not 
have (and has never had) any adjudicated service-connected 
disabilities.  Although he has filed claims for service 
connection for a psychiatric disorder (schizophrenia) during 
years past (1968 and 1991), prior to the date of the 
treatment in question, his claim for a psychiatric disorder 
was denied and not timely appealed, so those decisions are 
final and binding on him in the absence of new and material 
evidence or clear and unmistakable error.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.105(a), 3.156, 20.200, 
20.201, 20.202, 20.203 (1998); see also Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  Consequently, 
inasmuch as there is no possibility of him satisfying the 
first criterion of the governing law and regulation, his 
claim must be denied as a matter of law.  See Shields v. 
Brown, 8 Vet. App. 346, 351-352 (1995), citing Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994), where it was held that, 
if, as here, the law, and not the facts, is dispositive of 
the issue, the claim must be denied for lack of entitlement 
under the law-analogous to Rule 12(b)(6) of the Federal 
Rules of Civil Procedure for "failure to state a claim upon 
which relief can be granted."  The fact that the veteran 
does not have any adjudicated service-connected disabilities 
(and never has) also means that a discussion of whether the 
circumstances surrounding his treatment from the private 
physician constituted a valid medical emergency such that a 
VA facility was not feasibly available is unnecessary.  
See Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. 
Gober, 10 Vet. App. 539, 544 (1997); Hayes v. Brown, 
6 Vet. App. 66, 68 (1993).


ORDER

The claim for payment or reimbursement of unauthorized 
medical expenses incurred on June 3, 1994, is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

- 2 -


- 1 -


